 


 HR 3996 ENR: Protecting Access to the Courts for Taxpayers Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 3996 
 
AN ACT 
To amend title 28, United States Code, to permit other courts to transfer certain cases to United States Tax Court. 
 
 
1.Short titleThis Act may be cited as the Protecting Access to the Courts for Taxpayers Act.  2.Transfer of certain casesSection 1631 of title 28, United States Code, is amended by inserting (or, for cases within the jurisdiction of the United States Tax Court, to that court) after any other such court.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
